Title: Abigail Adams to Mary Smith Cranch, 8 May 1785
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      Auteuil May 8th ante 5 1785
     
     Can my dear sister realize that tis near eleven Months since I left her. To me it seems incredible, more like a dream than a reality. Yet it ought to appear the longest ten Months of my Life if I was to measure the time by the variety of objects which have occupied my attention. But amidst them all my Heart returns like the Dove of Noah and rest only in my native land. I never thought myself so selfish a being as since I have become a traveller, for altho I see Nature arround me in a much higher State of cultivation than our own Country can boast, and elegance of taste and manners in a thousand forms, I cannot feel intrested in them. It is in vain for me, that here
     
      “Kind Nature wakes her genial power
      Suckles each herb, & nurtures every flower”
     
     Tis true the garden yeilds a rich profusision, but they are neither plants of my hand, or children of my care. I have bought a little Bird lately, and I realy think I feel more attached to that, than to any object out of my own family animate, or inanimate. Yet I do not consider myself in the predicament of a poor fellow who not having a house, in which to put his Head, took up his abode in the stable of a Gentleman; but tho so very poor he kept a Dog, with whom he daily divided the small portion of food which he earnd. Upon being ask’d why when he found it so difficult to live himself, he still kept a Dog, What Says the poor fellow part with my Dog! Why who should I have to Love me then? You can never feel the force of this replie unless you were to go into a foreign Country without being able to Speak the language of it. I could not have believed if I had not experienced it, how strong the Love of Country is in the humane mind. Strangers from all parts of America who visit us, feel more nearly allied than the most intimate acquaintance I have in Europe. Before this will reach you, you will have learnt our destination to England. Whether it will prove a more agreeable situation than the present, will depend much upon the state of politicks. We must first go to Holland to arrange our affairs there and to take leave of that Court. I shall wish to be moveing as soon as my family lessens, it will be so lonesome. We have as much company in a formal way as our Revenues will admit, and Mr. Jefferson with one or two Americans visits us in the Social friendly way. I shall realy regreet to leave Mr. Jefferson, he is one of the choice ones of the Earth. On Thursday I dine with him at his house, on Sunday he is to dine here, on Monday, we all dine with the Marquis, and on Thursday we dine with the Sweedish Ambassador, one of the most agreeable Men and the politest Gentleman I have met with, he lives like a prince. I know you Love to know all my movements which make me so particular to you.
     I wrote to you by the last pacquet which sailed for New York in which letter I requested you to take upon you the care of Charles, after he shall have enterd Colledge, and let him make your House his Home in vacancies &c. Will you also give your Elder Nephew that leave too? At the same time we mean to pay their Board, and every other expence which they may occasion to you. I know however there are many for which you will not be pay’d only by the pleasure you take in doing good, and in sisterly kindness and affection. I hope Charles will be placed with a good Chamber mate, as much depends upon that. I do not desire that you should attend to having their washing done in your family, only be so good as to see that they have a good place at Cambridge for it, provided they should both be in colledge at the same time, which I scarcly expect will take place this year.
     I have many affairs upon me at present, what with my sons going away, my own adjustments for a final leave of this Country, many things must pass through my hands. But I am the less anxious to write as your Nephew will tell you all about us. You will think I ought to have written you more now, but I am almost sick of my pen, and I know you will see what I write to others. I will not however close untill the day before he quits this House.
     
     
      May 10th.
     
     Tomorrow morning, My son takes his departure for America, and we go next week to England. I have nothing further to add than my Regards to Mr. Cranch and a desire that you would let me hear from you by every opportunity. I shall lose part and the greatest part of American intelligence by quitting France, for no person is so well informd from all the states as the Marquis de la Fayette. He has Established a correspondence in all the states and has the News Papers from every quarter.
     Adieu my dear sister and be assured I am most affectionately yours,
     
      A Adams
     
     
      My Regards to Madam Quincy and daughter to Mr. Wibird to Mr. Alleynes family, and my duty to unkle Quincy.
     
    